DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application CN 201910486911.2 filed in State Intellectual Property Office of the P.R.C. (SIPO) on June 5, 2019 and receipt of a certified copy thereof.
Information Disclosure Statement
The information disclosure statement (IDS) filed on June 3, 2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because in  Fig. 7, the reference character 40 has been used to designate both the metal strip that is disposed opposite the metal strip 30 with respect to the gate 14 and the doped region of the active layer 12. Also, see Figs. 8-11.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 
Claim Objections
Claims 3 and 17 are objected to because of the following informality:  
In claim 3, line 3, “Preliminary” should be deleted.
In claim 17, lines 1-2, “comprising a drive backplane for the light-emitting diode” should read --comprising a drive backplane for a light-emitting diode--.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 8 and 17-19 are rejected are rejected under 35 U.S.C. 103 as being unpatentable over Yamazaki US 2013/0161608 (hereinafter Yamazaki ‘608) in view of Yamazaki US 2012/0161123 (hereinafter Yamazaki ‘123)
Regarding claim 1, Yamazaki ‘608 teaches a drive backplane for electronic and/or electro-optical devices of a display device (e.g., Figs. 13A-13B, [2], [3], [394]), comprising a substrate (e.g., 102, Fig. 13B, [85]) and a drive structure (e.g., Fig. 13B) on the substrate, the drive structure comprising a thin-film transistor (e.g., a structure including 108, 110, 112 and 118, Fig. 13B) and a stress relief structure (e.g., 121a, 121b, Fig. 13B, [280], [282]: 121a and 121b formed along both side surfaces of 112 results in suppressing a reduction in on-state current 
the thin-film transistor comprises an active layer (e.g., 108, Fig. 13B, [278]) on the substrate, a first insulation layer (e.g., 110, Fig. 13B, [271]) covering the active layer, and a first gate (e.g., 112, Fig. 13B, [271]) on the first insulation layer; wherein the active layer comprises a channel region (e.g., 108a, Fig. 13B, [278]), a first doped region and a second doped region (e.g., a pair of 108b, Fig. 13B, [278]); and 
the stress relief structure is on the first insulation layer (e.g., Fig. 13B) and comprises a first metal strip (e.g., 121a, Fig. 13B, [280], [284]) on a first side of the first gate and a second metal strip (e.g., 121b, Fig. 13B, [280], [284]) on a second side of the first gate, wherein the first side is opposite to the second side (e.g., Fig. 13B).  
Yamazaki ‘608 does not explicitly teach a drive backplane for a light-emitting diode.
Yamazaki ‘608, however, recognizes that miniaturized semiconductor devices including transistors are used in electro-optical devices and electronic devices of display devices (e.g., [2], [3], [282]). Also, Yamazaki ‘123 teaches miniaturized semiconductor devices including transistors are used in light-emitting display devices including light-emitting elements/diodes (e.g., [2], [3], [17]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine that taught by Yamazaki ‘123 with that taught by Yamazaki ‘608 to arrive at the claimed invention for known and conventional uses for example. In this case, Yamazaki ‘608 in view of Yamazaki ‘123 thus teaches a drive backplane for a light-emitting diode.

Regarding claim 3, Yamazaki ‘608 in view of Yamazaki ‘123 teaches the drive backplane for the light-emitting diode according to claim 1 as discussed above.
Yamazaki ‘608 in view of Yamazaki ‘123 does not explicitly teach wherein the first metal strip and the second metal strip are from 2.0 [Symbol font/0x6D]m to 3.0 [Symbol font/0x6D]m in width.  
Yamazaki ‘608 in view of Yamazaki ‘123, however, recognizes that the disclosed invention is not necessarily limited to the position, size, range, or the like as disclosed in the drawings and the like (e.g., Yamazaki ‘608, [64]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize and control the backplane of Yamazaki ‘608 in view of Yamazaki ‘123 as to fall within the claimed range, since where the criticality of the claimed range is not shown and the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges to enhance device properties involves only routine skill in the art. MPEP §2144.05.
Regarding claim 8, Yamazaki ‘608 in view of Yamazaki ‘123 teaches the drive backplane for the light-emitting diode according to claim 1, wherein the first metal strip and the second metal strip extend in an extending direction parallel to the first gate (e.g., Figs. 13A-13B), and lengths of the first metal strip and the second metal strip in the extending direction (e.g., lengths of 121a and 121b formed along both side surfaces of 112, extending in an extending direction parallel to 112, Figs. 13A-13B) are greater than or equal to a length of the active layer in the 
Regarding claim 17, Yamazaki ‘608 teaches a display device, comprising a drive backplane for electronic and/or electro-optical devices of a display device (e.g., Figs. 13A-13B, [2], [3], [394]); wherein the drive backplane for the light-emitting diode comprises: a substrate (e.g., 102, Fig. 13B, [85]) and a drive structure (e.g., Fig. 13B) on the substrate, the drive structure comprising a thin-film transistor (e.g., a structure including 108, 110, 112 and 118, Fig. 13B) and a stress relief structure (e.g., 121a, 121b, Fig. 13B, [280], [282]: 121a and 121b formed along both side surfaces of 112 results in suppressing a reduction in on-state current due to miniaturization, which may be considered as a stress relief. Applicant did not specifically claim what the stress relief structure refers to.); wherein 
the thin-film transistor comprises an active layer (e.g., 108, Fig. 13B, [278]) on the substrate, a first insulation layer (e.g., 110, Fig. 13B, [271]) covering the active layer, and a first gate (e.g., 112, Fig. 13B, [271]) on the first insulation layer; wherein the active layer comprises a channel region (e.g., 108a, Fig. 13B, [278]), a first doped region and a second doped region (e.g., a pair of 108b, Fig. 13B, [278]); and 
the stress relief structure is on the first insulation layer (e.g., Fig. 13B) and comprises a first metal strip (e.g., 121a, Fig. 13B, [280], [284]) on a first side of the first gate and a second metal strip (e.g., 121b, Fig. 13B, [280], [284]) on a second side of the first gate, wherein the first side is opposite to the second side (e.g., Fig. 13B).  
Yamazaki ‘608 does not explicitly teach a drive backplane for a light-emitting diode.
Yamazaki ‘608, however, recognizes that miniaturized semiconductor devices including transistors are used in electro-optical devices and electronic devices of display devices (e.g., [2], 
It would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to combine that taught by Yamazaki ‘123 with that taught by Yamazaki ‘608 to arrive at the claimed invention for known and conventional uses for example. In this case, Yamazaki ‘608 in view of Yamazaki ‘123 thus teaches a drive backplane for a light-emitting diode.
Regarding claim 18, Yamazaki ‘608 in view of Yamazaki ‘123 teaches the display device according to claim 17, wherein the first metal strip and the second metal strip have a rectangular or arched cross-sectional shape in a plane perpendicular to the substrate (e.g., Figs. 13A-13B).  
Regarding claim 19, Yamazaki ‘608 in view of Yamazaki ‘123 teaches the display device according to claim 17 as discussed above. 
Yamazaki ‘608 in view of Yamazaki ‘123 does not explicitly teach wherein the first metal strip and the second metal strip are from 2.0 [Symbol font/0x6D]m to 3.0 [Symbol font/0x6D]m in width.  
Yamazaki ‘608 in view of Yamazaki ‘123, however, recognizes that the disclosed invention is not necessarily limited to the position, size, range, or the like as disclosed in the drawings and the like (e.g., Yamazaki ‘608, [64]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to optimize and control the backplane of Yamazaki ‘608 in view of Yamazaki ‘123 as to fall within the claimed range, since where the criticality of the claimed range is not shown and the general conditions of a claim are disclosed in the prior art, .
Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 9-16 are allowed at this time, pending updated search before the Examiner's next response, because the prior art of record neither anticipates nor render obvious the limitation of the base claim 9 that recites “forming an active layer on a substrate, wherein the active layer comprises a channel region, a first doped region, and a second doped region; forming a first insulation layer covering the active layer; and forming a first gate and a stress relief structure on the first insulation layer by a single patterning process, wherein the stress relief structure comprises a first metal strip on a first side of the first gate and a second metal strip on a second side of the first gate” in combination with other elements of the base claim 9.
Claim 20 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if rewritten or amended to overcome the claim objection to the base claim 17.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bo Bin Jang whose telephone number is (571)270-0271.  The examiner can normally be reached on M-F from 9:00 AM to 6:00 PM EST.
http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah can be reached at (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) OR 571-272-1000.
/BO B JANG/Examiner, Art Unit 2894                                                                                                                                                                                                        January 21, 2022